 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1170 
In the House of Representatives, U. S.,

March 15, 2010
 
RESOLUTION 
Congratulating the winners of the Voice of Democracy national scholarship program. 
 
 
Whereas the Voice of Democracy (VOD) scholarship program is an audio-essay contest for high school students in grades 9 through 12 that annually provides more than $3,000,000 in scholarships; 
Whereas the Voice of Democracy program is designed to foster patriotism by allowing students the opportunity to voice their opinion in a 3- to 5-minute audio essay based on an annual theme; 
Whereas the winners of the 2010 Voice of Democracy contest are selected based on the originality, content, and delivery of their audio essay; 
Whereas the Veterans of Foreign Wars has sponsored the Voice of Democracy scholarship program since 1947 and has encouraged students to express patriotism since that time; 
Whereas the Voice of Democracy program is closely associated with the Patriots Pen program, a youth-essay writing contest for students in grades 6 through 8; 
Whereas the 2009–2010 Voice of Democracy theme is Does America still have heroes?; 
Whereas more than 50,000 American students across the world participated in the Voice of Democracy competition for the 2009–2010 school year; and 
Whereas Madison Mullen, Anthony Zendejas IV, and Lena Savell were named the first, second, and third place winners of the 2009–2010 Voice of Democracy scholarship program: Now, therefore, be it 
 
That the House of Representatives congratulates the winners of the Voice of Democracy national scholarship program. 
 
Lorraine C. Miller,Clerk.
